August 7, 2015


Re: State v. John Gabriel Esquivel,
    Trial Court Cause No. D-1-DC-14-301500 / 03-15-00439-CR
Dear Mr. Kyle,
The Reporter’s Record in this case is due today. I first received
notice of this case being on appeal on July 16th, 2015, then
notified further on July 25th, 2015, that the defendant has hired
an appellate attorney. No payment arrangements have been
made, but in all fairness, I have been in trial the week of July
20th and again all this week and have not been able to get an
estimate of the costs to the attorney. Even if I had, it would
have been impossible to prepare the record in this short time
period with my trial schedule.
I’m respectfully requesting, at minimum, a 30-day extension to
prepare the Reporter’s Record in this case.
Thank you in advance for your consideration to this matter.


Sincerely,
Angela Chambers
Official Court Reporter
299th District Court